The plaintiffs bring this action, claiming negligence on the part of the defendant resulting in an automobile collision in which the plaintiff Nora Karwoski sustained personal injuries; also that she was gainfully employed and was unable to attend to her employment, resulting in a loss of earnings; that her earning capacity has been permanently impaired; and that she will be unable to perform the duties of her household and occupation as she did prior to the accident. The plaintiff Edward J. Karwoski, husband of Nora Karwoski, alleges that he was the owner of the automobile driven by his wife and that he has sustained property damage, loss of use and depreciation. Also, he alleges expenditures for medical, surgical, hospital and other treatment to his wife.
On January 30, 1964, defendant filed a motion for disclosure and production. Included therein is a paragraph as follows: "Requiring the plaintiffs to produce copies of their federal income tax returns *Page 148 
for the years 1958, 1959, 1960, 1961 and 1962." The defendant, in this case, is entitled under our practice to information concerning the plaintiff Nora W. Karwoski's earnings received for her personal services resulting from gainful employment from any and all sources. This information may be requested through simple questions addressed to the subject of inquiry. The answers may be subject to investigation before trial and cross-examination at trial. Unless it appears that the required information cannot be obtained through other reasonably available sources, a litigant should not be required to produce copies of income tax returns, many of which contain information entirely irrelevant to the matter under inquiry. Furthermore, in the case at hand, it would not appear that the earnings of the plaintiff Edward Karwoski are at all relevant.
   The objection of the plaintiffs to the defendant's motion for disclosure insofar as it requires them to produce copies of their income tax returns is sustained.